Per Curiam.

The fair construction of the paroi proofs in this case, is, that the defendant below had received an assignment of his son’s property, in trust, for the payment of his son’s debts; and, from that fund, he promised to pay the debt now in question. He is to be regarded as a trustee for the creditors of his son ; and his absolute promise to this creditor, is evidence that the fund was adequate. But, the original debt of the sort was still subsisting; and, according to the decision in.the case of Simpson v. Patten, (4 Johns. Rep. 422.) and the authorities there cited, it seems, well settled, that a promise to pay the debt of a third person must be in writing, notwithstanding it is made on a sufficient consideration. ■
The judgment must, therefore, be reversed.